                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


IN RE: CHRISTOPHER                                   CIVIL ACTION
MARTIN RIDGEWAY


VERSUS                                               NO. 18-7651


STRYKER CORPORATION AND                              SECTION: “B”(4)
HOWMEDICA OSTEONICS CORPORATION

                                  OPINION

     Before the Court are appellant Christopher Martin Ridgeway’s

notice of appeal (Rec. Doc. 1), appellees Stryker Corporation and

Howmedica   Ostenics    Corp.’s   response   (Rec.    Doc.   14),   and

appellant’s reply (Rec. Doc. 15). For reasons’s assigned below,

     IT IS ORDERED that the opinion of the Bankruptcy Court is

AFFIRMED.

     FACTUAL BACKGROUND AND PROCEDURAL HISTORY

     Appellees are in the business of developing, manufacturing,

and selling medical technology. See Rec. Doc. 14 at 2. Between

October 2001 and September 2013, appellant worked for appellees as

a sales representative and district sales manager. Id.

     On September 30, 2013, appellees sued appellant in the Western

District of Michigan for breach of fiduciary duty, breach of

contract    that   included   a   non-competition     agreement,    and
misappropriating trade secrets. See Rec. Doc. 1-2 at 3. Appellees

alleged appellant was in breach of an employee confidentiality and

intellectual property agreement, two other unspecified contracts,

and   a   non-compete     agreement.         Id.    Appellees    further      alleged

appellant willfully and maliciously misappropriated information

compromising     trade    secrets   under          the   Michigan    Uniform     Trade

Secrets Act (“MUTSA”).

      Two months later, appellant and Stone Surgical LLC 1 (“Stone”)

sued appellees in the Eastern District of Louisiana. Id. Appellant

and   Stone     alleged     appellees         interfered        with    appellant’s

distribution deals. Id. Appellant and Stone further alleged that

the non-compete agreement attached to appellees amended complaint

was fraudulent. Id. The two cases were then consolidated for trial

in the Western District of Michigan. Id. 2

      During    pre-trial,      appellant          was    sanctioned     twice    for

discovery violations. Id. First, in April 2015, appellant was

sanctioned for failing to properly respond to discovery requests.

Id. Then, on February 2, 2016, appellant was sanctioned again

pursuant to appellees’ filing a rule to show cause. Id. Pursuant

to the rule to show cause, a forensic review of appellant’s

electronic     devices    and   e-mail   accounts         revealed     over   188,000

missing documents. Id. at 3-4. In response, the court ordered


1 Stone Surgical LLC is wholly owned by appellant.
2 The record does not indicate reasoning as to why the two cases were
consolidated.

                                         2
appellant to pay the reasonable expenses associated with the rule

to show cause. 3 Id. The court further restricted appellant’s

response    to     appellees’         fee        petition       to     challenging        the

reasonableness of the specific fees and costs sought. Id.

      Between February 16, 2016 and February 29 2016, the Western

District of Michigan conducted a jury trial. See Rec. Doc. 14 at

8. On February 29, 2016, a jury found that appellant willfully and

wantonly breach his fiduciary duty to appellees; was liable for

breach of contract and for breaching his non-compete agreement;

and willfully and maliciously misappropriated trade secrets in

violation of MUTSA. Id. The jury also tendered a verdict against

appellant    and   Stone    on    all       their       claims       and       counterclaims,

including the contentions about a non-compete agreement. Id.

      On   March   9,   2016,     the       court       rendered       judgment       against

appellant for $745,195 and dismissed appellant and Stone’s claims.

See Rec. Doc. 1-2 at 4. Both appellant and Stone unsuccessfully

appealed the court’s judgment. Id.

      Following trial, on March 23, 2016, appellant filed a Chapter

11 bankruptcy petition in the United States Bankruptcy Court for

the Eastern District of Louisiana. See Rec. Doc. 14 at 9. The

automatic   stay    imposed      by    the       filing    of    the       bankruptcy   case

prevented   appellees      from       filing      and     pursuing         a    post-judgment



3 This included attorneys’ fees, costs associated with the forensic
examinations, and appellees’ motion for sanctions.

                                             3
motion for attorneys’ fees. Id. at 9. On September 22, 2016,

appellees sought relief from the automatic stay to liquidate its

claims for attorneys’ fees, costs, and interest. Id. In response,

appellant opposed relief. Id.

      On November 29, 2016, the Bankruptcy Court denied the motion

and opted to liquidate the claims itself. See Rec. Doc. 1-2 at 6.

To begin the process, the court directed appellant to object to

appellees’ proofs of claim by December 9, 2016. Id. In objecting,

appellant took a broad brush approach and explicitly claimed the

right   to    supplement   his    objection.    Id.   On   December    9,   2016,

appellees filed its response to the objection. See Rec. Doc. 14 at

12.

      Subsequently, the case was assigned to the United States

Bankruptcy Court for the Eastern District of Louisiana. Id. at 6.

During an April 7, 2017, telephone status conference, appellant

was denied an oral motion to file an entirely new objection to

appellees’ proof of claim. Id. Instead, the Bankruptcy Court

ordered appellant to supplement his objection no later than May

15,   2017.    Id.   On   May    15,   2017,   appellant   timely     filed   his

supplemental objections. Id at 7. However, in violation of the

order, appellant failed to identify entries he objected to under

the common core theory. Id. The supplement also included entirely

new objections not raised in appellant’s initial objections. Id.

In response, appellees filed a response to appellant’s supplement

                                         4
and a motion to strike the supplemental objection for failure to

comply.   Id.   On    July    5,   2017,      the     Bankruptcy      Court   granted

appellees’   motion     to    strike     in    part.     Id.   Specifically,      the

Bankruptcy Court stuck appellant’s objections under the common

core   doctrine      except   to   the       extent    they    were    specifically

identified. Id.

       On August 14, 2017, appellant filed a motion to reconsider

and a notice of appeal. Id. On September 8, 2017, the Bankruptcy

Court denied the motion to reconsider. See Rec. Doc. 14 at 16. On

November 20, 2017, the Bankruptcy Court denied the notice of

appeal. Id. at 14. After the Bankruptcy Court denied appellant’s

motions, appellant filed a second notice of appeal. See Rec. Doc.

1-2 at 8. The second notice of appeal was denied and deemed

interlocutory. Id.

       On May 18, 2016, appellant successfully sought relief from

the automatic stay to pursue his appeal of the Western District of

Michigan’s judgment. See Rec. Doc. 14 at 16. Thereafter, appellant

filed a notice of appeal of the judgment with the Sixth Circuit.

Id. at 17. On May 24, 2017, the Sixth Circuit affirmed the

judgment. Id. On July 12, 2017, the Sixth Circuit denied appellant

and Stone’s request for rehearing en banc. See id. On October 17,

2017, appellant and Stone filed a petition for writ of certiorari.

Id. On October 17, 2017, the United State Supreme Court denied

certiorari. Id.

                                         5
       On September 1, 2017, the Bankruptcy Court conducted an

evidentiary hearing. Id. at 18. During the evidentiary hearing,

both    parties   introduced    volumes    of    evidence     and   extensive

testimony. See Rec. Doc. 1-2 at 8. On July 27, 2018, the Bankruptcy

Court entered a memorandum opinion and order allowing appellees to

recover a single, nonpriority, prepetition unsecured claim of

$3,027,650.05. See Rec. Doc. 14 at 23.

       In the present appeal, appellant challenges the award of

$1,920,693.14 for attorneys’ fees under MUTSA and the common core

doctrine. See generally Rec. Doc. 1.

PARTIES’ CONTENTIONS

       Appellant argues that (1) the common core theory of recovery

does not allow appellees to bootstrap a fee claim; (2) appellees

should not be entitled to attorneys’ fees under MUTSA as a matter

of law; and (3) the Bankruptcy Court’s decision disregards both

the disproportionality between the jury’s MUTSA verdict and the

fee award and appellees’ own role in multiplying the underlying

litigation. See id. at 14-17.

       Appellees argues that the Bankruptcy Court (1) correctly

applied the common core doctrine in its reasonableness analysis

for attorneys’ fees under MUTSA; (2) properly awarded attorneys’

fees   under   MUTSA;   and   (3)   did   not   abuse   its   discretion   in

determining that an award of $1,920,693.14 for attorneys’ fees

under MUTSA was reasonable based on the common core of facts. See

                                      6
Rec. Doc. 14 at 24-29. Appellees also argue that the Bankruptcy

Court properly entered the supplemental objection order and strike

order. Id.

STANDARD OF REVIEW

     The appropriate level of judicial scrutiny of bankruptcy

appeals is de novo review of questions of law and a clearly

erroneous standard for questions of fact. See In re Gamble, 143,

F.3d 223, 225 (5th Cir. 1998); see also Jones v. Wells Fargo Home

Mortgages, Inc., 489 B.R. 645, 650-51 (E.D. La. 2014). Factual

conclusions based on misapplied or erroneous legal standards are

also subject to de novo review. See In re T-H New Orleans Ltd.

P’ship,   188   B.R.   799,   802   (E.D.   La.   1995).   Matters   under   a

bankruptcy court’s discretion, such as the awarding of attorneys’

fees, are only reversible if there is an abuse of discretion. See

Hensley v. Eckerhart, 461 U.S. 424, 437 (1983); see also Equal

Employment Opportunity Comm'n v. Dolgencorp, LLC, 899 F.3d 428,

436 (6th Cir. 2018). A district court abuses its discretion if its

ruling is based on an erroneous view of the law or on a clearly

erroneous assessment of the evidence. See Highmark Inc. v. Allcare

Health Mgmt. Sys., Inc., 572 U.S. 559, 563 (2014).




LAW AND ANALYSIS

  A. GENERAL PRINCIPALS

                                      7
       Under the American rule, attorneys’ fees generally are not

recoverable from a losing party. See Alyeska Pipeline Serv. Co. v.

Wilderness Soc'y, 421 U.S. 240, 245 (1975). However, a prevailing

party    may    collect   attorneys’         fees   on   both   successful    and

unsuccessful claims if those claims involved a common core of facts

or are based on related theories. See Hensley, 461 U.S. at 435.

        Although the common core doctrine is rooted in the civil

rights context, it has been applied to a variety of claims outside

of the context. See, e.g., Trustees of the Detroit Carpenters

Fringe Benefit Funds v. Andrus Acoustical, Inc., No. 11-CV-14656,

2018 WL 3524692 (E.D. Mich. July 23, 2018)(applying common core to

ERISA); Dice Corp. v. Bold Techs. Ltd., No. 11-CV-13578, 2014 WL

2763618, at *3 (E.D. Mich. June 18, 2014)(applying common core to

MUTSA and copyright claims); Degussa Admixtures, Inc. v. Burnett,

No. 1:05-CV-705, 2007 U.S. Dist. LEXIS 23091, at *5-7 (W.D. Mich.

Apr. 4, 2007)(awarding attorneys’ fees under MUTSA and fees spent

on claims related to breach of contract and interference with

contract and business relationships).

       Special damages are defined as damages that are not the

ordinary result of the conduct alleged. See Meyers v. Moody, 693

F.2d    1196,   1212   (5th   Cir.   1982)(defining       special   damages    as

“outlays   attributable       to   the   defendant’s     wrongful   conduct.”).

Special damages must be specifically plead. See FED. R. CIV. P.

9(g). However, in contrast to special damages, the common core

                                         8
doctrine   was    first   promulgated      in   an   attempt   to   determine

reasonable fees via a post-judgment motion. See Hensley, 461 U.S.

at 433 n.7.

     MUTSA allows awards for attorneys’ fees under a discretionary

basis upon a finding of willful and malicious appropriation. See

MICH. COMP. LAWS SERV. § 445.1905. In a diversity action, courts must

apply   state    substantive   law   and    federal    procedural    law   in

determining an award of attorneys’ fees. See Hunt v. Hadden, 127

F. Supp. 3d 780, 787 (E.D. Mich. 2015). Attorneys’ fees must be

made by motion unless the substantive law requires those fees to

be proved at trial as an element of damages. See FED. R. CIV. P.

54(d). Typically, attorneys’ fees are collateral to the merits and

awarded after judgment by a Rule 54(d)(2) motion. See FED. R. CIV.

P. 54(d)(2)(B)(providing that collateral claims for attorneys’

fees are recoverable by motion after the entry of judgment); MICH.

COURT RULE 7.202 (6)(a)(iv); see also Dryvit Sys., Inc. v. Great

Lakes Exteriors, Inc., 96 Fed.Appx. 310, 311 (6th Cir. 2004).

Unless modified by statute or court order, a Rule 54(d)(2) motion

must be filed fourteen days after entry of judgment. See FED. R.

CIV. P. 54(d)(2)(B).

     The United States Supreme Court has held that courts have the

inherent power to assess attorneys’ fees as a sanction for conduct

which abuses the judicial process. See Chambers v. NASCO, Inc.,

501 U.S. 32, 45 (1991). Courts also have the authority to award

                                     9
attorneys’ fees where a party has acted in bad faith or for

oppressive reasons. See BDT Prod., Inc. v. Lexmark Int'l, Inc.,

602 F.3d 742, 752 (6th Cir. 2010). Attorneys’ fees and costs are

matters traditionally reserved for the court. See Hunt, 127 F.

Supp. 3d at 787. Simply because an attorneys’ fees award is

discretionary does not automatically mean that the discretion

belongs to a jury. See id. The primary exception involves disputes

in which attorneys’ fees are authorized by contract. See Dryvit,

96 Fed.Appx. at 311(“[I]n Michigan, attorneys’ fees awarded by a

‘prevailing party’ contract clause are considered damages, not

costs, and therefore are not collateral to the merits.”)(citations

omitted).

       The lodestar method of calculating attorneys’ fees awards is

presumptively reasonable. See Perdue v. Kenny A. ex rel. Winn, 599

U.S. 542, 546 (2010)(“[t]he lodestar method . . . cabins the

discretion of trial judges, permits meaningful judicial review and

produces    reasonably   predictable    results.”).   The   party   seeking

attorneys’ fees bears the burden of documenting his entitlement to

the award. See Webb v. Dyer County Bd. Of Educ., 471 U.S. 234, 242

(1985). When the documentation of hours is inadequate, a district

court may reduce the award accordingly. See Hensley, 461 U.S. at

433.

  B. THE COMMON CORE DOCTRINE



                                   10
     The    Bankruptcy     Court   correctly   applied     the   common    core

doctrine. Although, special damages must be plead pursuant to Rule

9(g), the common core doctrine is not a form of special damages.

The common core doctrine is merely a mechanism in which attorneys’

fees may be rewarded.

     Appellant’s case law suggesting that the common core doctrine

must be plead pre-judgment involves a party’s attempt to assert a

new claim, is outdated, or fails to comply with both Rule 9(g) and

Rule 54(d)(2). See generally Rec. Doc. 11 at 21-26; Rec. Doc. 15

at 5-8. Appellant’s reliance on Southern Constructors Group v.

Dynalectric     Co.,   2   F.3d    606,    609-11   (5th    Cir.   1993)    is

unpersuasive. Southern dealt with a losing party’s attempt to raise

new quasi-contract claims that were not raised during relevant

proceedings. See Southern, 2 F.3d at 608-09. Here, appellees were

not attempting to raise new issues on appeal. Rather, appellees

sought attorneys’ fees via a post-judgment motion. See generally

Rec. Doc. 14.

     Appellant’s reliance on In re Am. Cas. Co., 851 F.2d 794, 802

(6th Cir. 1998) is unconvincing. Rule 54 was specifically amended

and took effect December 1, 1993, with the purpose of “harmonizing

and clarifying” the procedural requirements for attorneys’ fees

requests.    See   FED. R. CIV. P. 54        advisory    committee’s      notes

(subdivision (d)); see also 10 Charles A. Wright, Arthur R. Miller

& Mary Kay Kane, FEDERAL PRACTICE & PROCEDURE § 2679 (Supp. 1996). Thus,

                                      11
even if the Bankruptcy Court’s granting of attorneys’ fees under

the    common   core   doctrine    were       construed   as    special    damages,

appellees’ post-motion judgment was timely. See Rec. Doc. 1-2 at

5. The filing of the bankruptcy case stayed the time period for

filing a request under Rule 54. See 11. U.S.C.A. § 108(West).

Further, the cases use of Rule 9(g) dealt with the award of

attorneys’ fees as special damages pursuant to a contractual claim.

See In re Am. Cas. Co., 851 F.2d at 799-802. To analogize the

common core doctrine to a contractual claim is misplaced.

       Further,    appellant’s    reliance       on    United   Indus.,    Inc.    v.

Simon-Hartley, Ltd., 91 F.3d 762 (5th Cir. 1996) is disturbingly

incomplete.       In United Indus, the court stated Rule 54(d)(2) was

amended to deal with this exact issue. See United Indus, 91 F.3d

at 765-66.      The court explicitly stated “Rule 54(d)(2)(A) requires

that claims for attorneys’ fees must be made by separate motion to

the district court [] [u]nless modified by statute or court order.”

Id.    However, unlike in this case, the party seeking attorneys’

fees failed to comply with both Rule 9 and Rule 54. See id.(“[I]t

is undisputed that United did not specifically plead attorneys’

fees under Rule 9(g) . . . . Moreover . . . United failed to comply

with   [Rule    54(d)(2).”).     Here,    this    is    clearly   not     the   case.

Appellees specifically plead attorneys’ fees and timely filed

their motion in compliance with Rule 54. See Rec. Doc. 14 at 9.



                                         12
     Appellant’s argument that the courts that have applied the

common core doctrine outside civil rights context “did not analyze

all of the facts and law before them” is meritless. See Rec. Doc.

11 at 34. It is clear that the common core doctrine has explicitly

been applied to a variety of cases outside of the civil rights

context and appellant’s conclusory statements are not supported by

any legal arguments. In fact, nothing in Hensley explicitly states

that the common core doctrine is strictly confined to the rights

conferred by the statutes enumerated in 42 U.S.C. § 1988. See

generally   Hensley,   461    U.S.    424.   The   Court   finds   that   the

application of the common core doctrine outside of the civil rights

context is not an unreasonable application.

     Appellant’s argument that the unpublished decisions applying

the common core doctrine outside the civil rights contexts are

non-binding is misleading. See Rec. Doc. 15 at 17. Non-binding

authority is nevertheless persuasive. See U.S. v. Keith, 559 F.3d

499, 505 (6th Cir. 2009)(noting although unpublished decisions do

not have precedential authority, they may be considered for their

persuasive value); Smith v. Astrue, 639 F. Supp. 2d 836, 842 (W.D.

Mich.   2009)(noting   that    a     court   may   consider   whether     the

application of persuasive authority would lead to an absurd or

inequitable result). Appellant fails to cite to one authority that

demonstrates why the Court may not, or should not, consult the



                                      13
non-binding common core decisions relied on by the Bankruptcy Court

and appellees.

   Appellant’s argument that the Bankruptcy Court failed to follow

controlling Fifth Circuit precedent is meritless. See Rec. Doc. 11

at 35-43; see also Rec. Doc. 15 at 5-12. Regardless of whether

appellant’s common core objections were sustained, appellees have

shown that the Sixth Circuit and other courts have applied the

doctrine outside of civil rights context. See Rec. Doc. 1-2 at 30-

33. The Bankruptcy Court’s memorandum even analyzed appellant’s

contention had it been sustained. Id.(“[n]othing suggests that the

Michigan trial court would not, consistent with Sixth Circuit law

and precedent in the trial court’s district, have held that the

common core doctrine supports Stryker’s recovery of [] reasonable

attorne[ys’]   fee[s]”).   The   Court    agrees    with    the   Bankruptcy

Court’s analysis and use of the common core doctrine.

  C. MUTSA

     Appellant’s   argument   that      appellees   never    presented   its

attorneys’ fees claim to the jury is nothing more than an attempt

to parse statutory language. See Rec. Doc. 11 at 44-51. Statutory

language is read according to its ordinary and generally accepted

language. See Food Mktg. Inst. v. Argus Leader Media, 139 S. Ct.

2356, 2364 (2019)(citing Schindler Elevator Corp. v. United States

ex rel. Kirk, 563 U.S. 401, 407 (2011)). Here, MUTSA controls the

award of attorneys’ fees in this action. MUTSA allows a court

                                   14
discretion to award attorneys’ fees upon a finding of willful and

malicious misappropriation. See MUTSA § 445.1905, supra. The term

court is synonymous with “[t]he judge or judges who sit on a

tribunal.” See COURT, BLACK’S LAW DICTIONARY (11th ed. 2019). Nothing

in MUTSA’s statutory language suggests that the term court was

legislatively intended to mean a jury in opposition of the words

ordinary meaning. Where a court’s examination of the ordinary

meaning and structure of a statute yields a clear answer, judges

must stop. See Hughes Aircraft Co., v. Jacobson, 525 U.S. 432, 438

(1999). Accordingly, Appellant’s argument fails.

     Appellant’s reliance on contractual cases such as Dryvit

Systems have no application here. See Rec. Doc. 11 at 45-47.

Statutory prevailing party claims for attorneys’ fees via post-

judgment motions is common practice in both federal and Michigan

state courts. See e.g., Resolution Trust Corp. v. Marshall, 939

F.2d 274, 280 n.2 (5th Cir. 1991)(noting that recent Supreme Court

precedence   suggests   that   in   federal   courts,   attorneys’   fees

authorized by statute are properly awarded by the court as a post-

judgment collateral matter); see also Hunt, 127 F. Supp. 3d 780

(E.D. Mich. 2015)(awarding post-judgment motion for attorneys’

fees under Michigan conversion statute); In re Jonatzke, 478 B.R.

846 (Bankr. E.D. Mich. 2002)(awarding post-judgment motion for

attorneys’ fees under MUTSA). In contrast, contractual cases such




                                    15
as Dryvit deal with prevailing party clauses for attorneys’ fees,

not statutory awards. See e.g., Dryvit, 96 Fed. App’x at 310.

       In   fact,     in   Jonatzke,      the   court,   not    a   jury,   awarded

attorneys’ fees despite the creditor’s failure to specifically

distinguish where the attorneys’ fees arose, citing only to MUTSA.

See In re Jonatzke, 478 B.R. at 870-75. The debtor, like appellant

here, was sanctioned twice for discovery violations. See id. at

851-53. The court reasoned “[g]iven the egregiousness of the

Debtor’s behavior . . . it is inconceivable to this Court that the

Wayne County Circuit Court would have declined to exercise its

discretion under [MUTSA].” See id. at 870. Despite appellant’s

conclusory statements that the Jontazke holding was improper,

appellant fails to prove otherwise with any legal argument. See

Rec. Doc. 11 at 47-48; see also Rec. Doc. 15 at 24. The fact that

a debtor is sanctioned for misconduct and additionally sanctioned

for the costs associated with the underlying misconduct does not

mean a debtor has been sanctioned twice.

       Appellant’s argument that appellees’ claims for attorneys’

fees   under   MUTSA       is   limited    to   MUTSA    time   entries     also   is

misplaced. See Rec. Doc. 11 at 48-51. Although a party seeking

attorneys’     fees    bears    the    burden    of   documenting    entitlement,

appellee’s billings provided the Bankruptcy Court with enough

information to thoroughly analyze its MUTSA and common core claims.

See Rec. Doc. 1-2 at 18-45. The record indicates the Bankruptcy

                                           16
Court    meticulously       awarded,    adjusted,   and   reduced   appellee’s

attorneys’ fees award. See id. Having reviewed the record, the

Court finds that the Bankruptcy Court did not err in awarding or

applying appellees’ attorneys’ fees under their MUTSA claim.

  D. ATTORNEYS’ FEES AWARD

     Appellant appears to incorrectly suggests proportionality

between damage awards and attorneys’ fees awards is necessary. See

Rec. Doc. 11 at 51-54. Although proportionality is an appropriate

consideration in the typical case, it is not dispositive. See Combs

v. City of Huntington, 829 F.3d 388, 396 (5th Cir. 2016); see also

Branch-Hines v. Hebert, 939 F.2d 1311, 1322 (5th Cir. 1991).

Regardless of any timeliness arguments, the Supreme Court has

expressly held the lodestar method of calculating attorneys’ fees

awards is presumptively reasonable. See Perdue, supra at 546. As

stated     above,     the    record     indicates   the     Bankruptcy   Court

methodically analyzed the appropriate law and facts in awarding

appellees’ attorneys’ fees. See generally Rec. Doc. 1-2. Because

our cases reject a per se proportionality requirement, the Court

finds the Bankruptcy Court did not base its holding on an erroneous

assessment of the law or evidence.

        Appellant’s   claims     that    the   Bankruptcy   Court   failed   to

consider appellees’ role in multiplying litigations by attaching

an allegedly forged non-compete agreement is unconvincing. See

Rec. Doc. 11 at 53-54. This argument has already been considered

                                         17
and rejected by the Western District of Michigan. See Rec. Doc. 11

at 54. Deference is given to the original fact finder because of

that    court’s   superior    position    to    make   determinations     of

creditability. See FED. R. BANKR. P. 8013; see also Anderson v. City

of Bessemer, 470 U.S. 564 (1985). Because appellant has not set

forth any additional facts to support the contention, the Court

holds that the claim is unsubstantiated and gives deference to the

Western District of Michigan’s findings.

       Accordingly,   the    judgment    of    the   Bankruptcy   Court   is

AFFIRMED.


       New Orleans, Louisiana this 28th day of August, 2019




                                  __________________________________
                                  SENIOR UNITED STATES DISTRICT JUDGE




                                    18
